Mr. Justice Baker delivered the opinion of the court. There is no evidence tending to show that defendant authorized or requested Laughlin to make an application for the second policy, or that he knew when he paid the premium that the application was signed by Laughlin. If from the evidence it could be held that Laughlin was the agent of the defendant to procure the first' policy, such authority ceased when that policy was procured. Two months before the first policy expired plaintiff issued and delivered to Laughlin the second policy, charged the premium to him, gave him a bill therefor, and when he did not pay the premium over to the company within the period of credit allowed him, the company sent him another bill for the premium. Grogan, the resident secretary of the plaintiff, testified that he knew when he delivered the policy to Laughlin that Laughlin, “was delivering this insurance.” He further testified on cross-examination in part as follows: “I made some effort to collect this insurance premium from Mr. Laughlin. A bill was sent enclosed with the policy. I made some effort after the policy was issued; a bill was sent several times, and I had some conversation with him about it. He said he was endeavoring to collect, doing his best to get the money for the company from Mr. Lynch and could not get it. ‘ Q. But he was acting for you in that capacity, was he, in placing this insurance? A. The premium usually comes through the broker. Q. He was acting for you I say. Answer the question yes or no. A. Yes.” Four months after the policy took effect Grogan asked defendant' if he had paid the premium to Laughlin, and when told that he had, said he would see Laughlin and fix it up. We think that on the evidence the trial judge might properly find that as between the company and Lynch, Laughlin was authorized to collect the premium from Lynch, or on the authority of the case of The Lycoming Ins. Co. v. Ward, 90 Ill. 545, might properly find that the company was estopped from claiming that the payment of the premium by Lynch to Laughlin made on the delivery of the policy was not binding on the company. The judgment of the Municipal Court is therefore affirmed. Affirmed.